Citation Nr: 1743054	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-34 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for crystal deposition disease in the mediastinal area (originally claimed as chest lymphoma).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Counsel





INTRODUCTION

The Veteran served on active duty from April 1984 to April 2010 and from July 11, 2010 to July 17, 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.

The service connection claim for crystal deposition disease was originally characterized as service connection for chest lymphoma.  The Board notes that the Veteran originally filed a service connection claim for nodules found in chest x-rays as chest lymphoma; however, after further testing, the medical evidence reveals that the nodules were related to crustal deposition disease.  Thus, the Board has recharacterized the issue as entitlement to service connection for crystal deposition disease as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the issue on appeal should be determined by review of the entire record, including medical evidence, and not only the Veteran's lay characterization of the issue). 


FINDING OF FACT

The evidence shows that the Veteran's current disability diagnosed as crystal deposition disease in the mediastinal area had its onset during active military service.  


CONCLUSION OF LAW

Crystal deposition disease in the mediastinal area, status post medium sternotomy, with block mass excision and thymectomy and residual scar and foreign body giant cell reaction was incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran filed a service connection claim for chest lymphoma in May 2010.  In December 2011, the Veteran clarified his claim noting he underwent surgery in January 2011 at the VA San Juan hospital due to possible lymphoma found in March 2010.  During the operation the surgeon removed three tumors and the thymus which was diagnosed as crystal deposition disease with associated foreign body giant cell reaction.  The scars from the surgery are red, tender, painful, pronounced, and cause discomfort.  The Veteran asserts that his crystal deposition disease began during active military service and he experiences residuals from the surgery related to the diagnosis of such condition to include painful scarring and continuous pain in the chest area of his wound.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Establishing service connection generally requires evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The medical evidence shows that a CT scan of the Veteran's chest was performed in March 2010, while the Veteran was on active duty, revealing several soft tissue lesions within the anterior mediastinum of which one appeared to have cystic characteristics with a peripheral calcification.  The physician indicated that lymphoma in particular Hodgkin's disease remains a diagnosis of exclusion.  In April 2010 a biopsy was recommended for further evaluation.  The Veteran underwent a median sternotomy with radical tumor resection in January 2010.  The January 2010 pathology report revealed that the tumor was benign, but the tissue sample showed crystal deposition disease.  VA treatment record problem list dated in August 2011 reflects that the Veteran was diagnosed with crystal deposition disease with foreign body giant cell reaction.  Furthermore, VA treatment records show that the Veteran complained of chest discomfort and painful scar from the sternotomy.  

The above evidence of record shows that a mass was detected on chest x-rays in March 2010 during active military service.  Thereafter, within one year of service, the Veteran underwent a sternotomy and resection of the mass in January 2011, which revealed that the Veteran had crystal deposition disease.  Thus, the evidence of record shows that the onset of the Veteran's crystal deposition disease was likely during active military service.  Accordingly, entitlement to service connection for crystal deposition disease, status post medium sternotomy with block mass excision and thymectomy with painful scar and foreign body giant cell reaction, is warranted.


ORDER

Service connection for crystal deposition disease in the mediastinal area, status post medium sternotomy, with block mass excision and thymectomy with painful scar and foreign body giant cell reaction, is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


